      Case 7:18-cv-00366 Document 10 Filed in TXSD on 01/25/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                              Plaintiff,           §
                                                   §
 v.                                                §          CASE NO.       7:18-CV-366
                                                   §
 2.69 ACRES OF LAND, MORE OR                       §
 LESS, SITUATE IN HIDALGO COUNTY,                  §
 STATE OF TEXAS; AND                               §
 F.E. & J.A. KNAPP                                 §
 LIMITED PARTNERSHIP,                              §
                                                   §
                          Defendants.              §

                       PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

       NOW COMES, United States of America, by and through Ryan K. Patrick, United States

Attorney, and hereby certifies that the following persons or entities have a financial interest in the

outcome of this litigation:

       1. F.E. & J.A. Knapp, L.P.
          c/o Registered Agent
          Robert G. Knapp, Sr.
          815 Houston Ave.
          Houston, TX 77007

       2. Francis E. Knapp Family Trust
          Trustee: Alice Marsletta Knapp
          1600 N. Express Way 77-83
          Brownsville, TX 78521

                                                       Respectfully submitted,
                                                       RYAN K. PATRICK
                                                       United States Attorney




                                              Page 1 of 2
     Case 7:18-cv-00366 Document 10 Filed in TXSD on 01/25/19 Page 2 of 2




                                             BY:     s/Jessica A. Nathan
                                                     JESSICA A. NATHAN
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3313572
                                                     Texas Bar No. 24090291
                                                     1701 W. Bus. Hwy. 83, Suite 600
                                                     McAllen, TX 78526
                                                     Telephone: (956) 618-8010
                                                     Facsimile: (956) 618-8016
                                                     E-mail: Jessica.Nathan@usdoj.gov
                                                     Attorney-In-Charge for Plaintiff

                                 CERTIFICATE OF SERVICE

       I, Jessica A. Nathan, Assistant United States Attorney for the Southern District of Texas,
do hereby certify that on this 25th day of January 2019, a copy of the foregoing was served on the
following parties in accordance with the Federal Rules of Civil Procedure.

F.E. & J.A. Knapp, L.P.              Via Email: raul@tipotexchevrolet.com
c/o Registered Agent
Robert G. Knapp, Sr.
815 Houston Ave.
Houston, TX 77007

Francis E. Knapp Family Trust        USPS 1st Class
Trustee: Alice Marsletta Knapp
1600 N. Express Way 77-83
Brownsville, TX 78521


                                                     s/ Jessica A. Nathan
                                                     JESSICA A. NATHAN
                                                     Assistant United States Attorney




                                            Page 2 of 2
